COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



OMAR SAENZ,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00169-CR

Appeal from the

109th District Court 

of Winkler County, Texas 

(TC# 4511) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant's motion to withdraw his notice of appeal pursuant
to Tex.R.App.P. 42.2(a).  Appellant has personally signed his request to withdraw his notice of
appeal, and has filed it prior to the appellate court's decision.  See Tex.R.App.P. 42.2(a). 
Further, a duplicate copy of Appellant's motion has been filed with this Court, and that copy has
been forwarded to the trial court clerk.  See Tex.R.App.P. 42.2(a).  Because Appellant has
established his compliance with Rule 42.2(a), we dismiss the appeal.

November 30, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)